IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


IN RE: ELECTION IN REGION 4 FOR       :   No. 20 MAL 2022
DOWNINGTOWN SCHOOL BOARD              :
PRECINCT UWCHLAN 1 PETITION OF        :
KATHERINE R. CARPENTER, ANDREA G.     :   Petition for Allowance of Appeal
CAUBLE, AND JESSICA M. NEFF FOR A     :   from the Order of the
RECOUNT OF THE ELECTION OF            :   Commonwealth Court
UWCHLAN 1 PURSUANT TO THE             :
ELECTION CODE 25 P.S. 3261, 25 P.S.   :
3031.18(1) AND 25 P.S. 3263           :
                                      :
                                      :
PETITION OF: KATHERINE R.             :
CARPENTER, ANDREA G. CAUBLE, AND      :
JESSICA M. NEFF                       :

IN RE: ELECTION IN REGION 4 FOR       :   No. 21 MAL 2022
DOWNINGTOWN SCHOOL BOARD              :
PRECINCT UWCHLAN 3 PETITION OF        :
CARRIE D. GROSS, SANDRA OYOLA,        :   Petition for Allowance of Appeal
AND MARSHA BROFKA-BERENDS FOR A       :   from the Order of the
RECOUNT OF THE ELECTION OF            :   Commonwealth Court
UWCHLAN 3 PURSUANT TO THE             :
ELECTION CODE 25 P.S. 3261, 25 P.S.   :
3031.18(1) AND 25 P.S. 3263           :
                                      :
                                      :
PETITION OF: CARRIE D. GROSS,         :
SANDRA OYOLA, AND MARSHA              :
BROFKA-BERENDS                        :

IN RE: ELECTION IN REGION 4 FOR       :   No. 22 MAL 2022
DOWNINGTOWN SCHOOL BOARD              :
PRECINCT UWCHLAN 4 PETITION OF        :
MARISA NORMA PEREYRA, KATHERINE       :   Petition for Allowance of Appeal
J. FARNUM, AND MICHAEL A. FARNUM      :   from the Order of the
FOR A RECOUNT OF THE ELECTION OF      :   Commonwealth Court
UWCHLAN 4 PURSUANT TO THE             :
ELECTION CODE 25 P.S. 3261, 25 P.S.   :
3031.18(1) AND 25 P.S. 3263           :
                                      :
                                      :
                                      :
PETITION OF: MARISA NORMA                   :
PEREYRA, KATHERINE J. FARNUM AND            :
MICHAEL A. FARNUM

IN RE: ELECTION IN REGION 4 FOR             :   No. 23 MAL 2022
DOWNINGTOWN SCHOOL BOARD                    :
PRECINCT UWCHLAN 5 PETITION OF              :
MARGARET L. QUINN, BARBARA L.               :   Petition for Allowance of Appeal
PHILLIPS, AND HUGH N. O'DONNELL             :   from the Order of the
FOR A RECOUNT OF THE ELECTION OF            :   Commonwealth Court
UWCHLAN 5 PURSUANT TO THE                   :
ELECTION CODE 25 P.S. 3261, 25 P.S.         :
3031.18(1) AND 25 P.S. 3263                 :
                                            :
                                            :
PETITION OF: MARGARET L. QUINN,             :
BARBARA L. PHILLIPS, AND HUGH N.            :
O'DONNELL                                   :

IN RE: ELECTION IN REGION 4 FOR             :   No. 24 MAL 2022
DOWNINGTOWN SCHOOL BOARD                    :
PRECINCT UWCHLAN 9 PETITION OF              :
SUSAN R. MORGAN, BRANDYN C.                 :   Petition for Allowance of Appeal
MULLER CAMPBELL AND DIANE W.                :   from the Order of the
O'DWYER FOR A RECOUNT OF THE                :   Commonwealth Court
ELECTION OF UWCHLAN 9 PURSUANT              :
TO THE ELECTION CODE 25 P.S. 3261,          :
25 P.S. 3031.18(1) AND 25 P.S. 3263         :
                                            :
                                            :
PETITION OF: BRANDYN C. MULLER              :
CAMPBELL AND DIANE W. O'DWYER               :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2022, the Petition for Allowance of Appeal

is DENIED.




   [20 MAL 2022, 21 MAL 2022, 22 MAL 2022, 23 MAL 2022 and 24 MAL 2022] - 2